Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 2.        Claims 1, 4-6, 9-11, 14-15, and 22-30 are pending in this application.



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on July 4, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


                      

Allowable Subject Matter/Reasons for Allowance
4.      Claims 1, 6, 11, and 25 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the features of “applying the combinations of columns and transformations to the fused data to produce feature generated data that can be used to train machine learning models; filtering the feature generated data down to a smaller set of columns that have enhanced predictive power; selecting one or more features from the plurality of features, based on a predictive strength of each feature, to produce a set of selected features; and training one or more machine learning models using the set of selected features”, that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept, commercial or legal interactions, or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

5.         Claims 1, 6, 11, and 25 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Ananthapur Bache et al. (US 2020/0065424) disclose devices that filter a subset of items from a database according to a model which predicts sales of items in the database with social media data and the subset of items filtered according to a highest predicted sales. The model comprises a machine learning model trained with sales history of items from the database and social media data history. The devices load the filtered subset of items from the database into a data cache, receive a search which searches for one or more items in the database, and return one or more items of the loaded subset of items from the data cache in response to the received search.
            2) Morgan et al. (US 2020/0134642) disclose methods and systems for forecasting demand for a plurality of items are provided. In particular, the demand forecasting system and methods described herein are useful for predicting demand of products in a retail context. Forecast models are built and used to score incoming sales data to predict future demand for items. Forecast models are validated by evaluating actual demand against predicted demand and using that information to inform how future ensemble forecast will be generated. Forecasts may be broken down into smaller components to satisfy a variety of requests for data from client applications.
           3) Joseph et al. (US 2020/0210920) disclose a machine learning system with date alignment features for improved demand forecasting for products and/or services. The system includes an appliance for more accurately aligning days and weeks between years, including adapting to holidays and special days, in order to ascertain the date in a previous year that most closely aligns with the date in the future for which the forecast is sought. The corresponding day in one or more previous years can then be computed and demand data associated therewith can be retrieved from data storage to be used in forecasting demand on the forecast date. The most closely aligned day from a previous year can be selected such that the aligned day is positioned appropriately within the calendar week and year and the aligned day falls within a week that is positioned appropriately within the calendar month (i.e., first week, last week or middle-month weeks).
          Therefore, it is clear from the description of Ananthapur Bache’s, Morgan’s and Joseph’s inventions that the combination of prior arts do not considered the possibility of at least: applying the combinations of columns and transformations to the fused data to produce feature generated data that can be used to train machine learning models; filtering the feature generated data down to a smaller set of columns that have enhanced predictive power; selecting one or more features from the plurality of features, based on a predictive strength of each feature, to produce a set of selected features; and training one or more machine learning models using the set of selected features, as included in claims 1, 6, 11, and 25. 
6.       Claims (4-5 and 22), (9-10 and 23), (14-15 and 24) and (26-30) are allowed because they are dependent claims of the allowable independent claims 1, 6, 11, and 25 above, in that order.


                                                            Conclusion
7.        Claims 1, 4-6, 9-11, 14-15, and 22-30 are allowed.
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                August 13,  2022